Citation Nr: 1137822	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been added to the record to reopen a claim of entitlement to service connection for residuals of a right inguinal hernia, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from April 1974 to May 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In an October 2009 decision, the Board determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a right inguinal hernia.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and in March 2011, the Clerk of the Veteran's Court signed an Order granting a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), and remanded that part of the October 2009 decision for action consistent with the terms of the joint motion.  


FINDINGS OF FACT

1.  The RO denied service connection for a right inguinal hernia in unappealed October 1981 and March 1982 rating decisions.  

2.  Evidence added to the claims file since the March 1982 rating decision, in which the RO denied service connection for a right inguinal hernia, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for residuals of a right inguinal hernia and raises a reasonable possibility of substantiating that claim.  

3.  A right inguinal hernia had onset during the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The October 1981 and March 1982 decisions, in which the RO denied service connection for a right inguinal hernia, are final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence having been added to the claims file since the March 1982 rating decision, the criteria have been met for reopening a claim of entitlement to service connection for residuals of right inguinal hernia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for service connection for residuals of a right inguinal hernia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

On September 24, 1981, VA first received a claim from the Veteran for service connection for disability due to a hernia.  The RO denied the claim 20 days later, on October 16, 1981, based on a finding that he did not have a hernia during service.  The RO sent him notice of that decision and of his  appellate rights that same month.  He filed a document the following month in which he stated that he wanted his case reopened due to his recent hospitalization at a VA hospital.  He reported that he was hospitalized in November 1981 and told to stay off work for six weeks , and he requested that he receive a 100 percent disability rating for that period.  This is not a notice of disagreement with the October 1981 decision as he did not express disagreement with the decision, did not indicate that he desired to contest that decision, and did not seek appellate review.  See 38 C.F.R. § 20.201 (2011).  Rather he requested a total temporary rating due to hospitalization.  

Added to the claims file in December 1981 is a November report of hospitalization at a VA hospital.  The report states that the Veteran complained of a three and one-half year history of a swelling of the right groin that he felt was secondary to an appendectomy he had in April 1978.  Physical examination revealed "a right bubonocoele muscularly the direct hernia especially which was secondary to the iron insufficiency for the appendectomy."  He was treated surgically for this condition on November 6, 1981.  

He underwent a VA examination in February 1982.  The examiner recorded a history that the Veteran reported that he suffered right groin pain one month after his March 1978 appendectomy and underwent surgical treatment of the hernia in 1981.  The examiner stated "My feeling is there is very little connection between the postoperative appendectomy scar and the herniorrhaphies."  After considering this evidence, the RO denied his claim in March 1982 an provided him notice of that decision and of his appellate rights.  There is no document of  record expressing disagreement with or mention of that decision.  The next statement that refers to his hernia was received in June 2006, at which time the Veteran essentially asked that his claim for service connection for a hernia be reopened.  

An appeal to the Board must be initiated by a notice of disagreement.  38 U.S.C.A. § 7105(a).  Except in the case of simultaneously contested claims, the notice of disagreement must be filed within one year of mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105(b)(1).  If no notice of disagreement is timely filed, the decision becomes final and may not thereafter be reopened and allowed except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105(c).  

As the Veteran did not appeal either the 1981 or 1982 decision, those decisions are final.  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In August 2011, the Board received a written communication from the Veteran which included two articles written by physicians.  The first article appears to be from a chapter of a textbook.  It is titled "Chapter 6. Laparoscopic Appendectomy" and was written by Michael S. Kavie, M.D.  Dr. Kavie lists a right inguinal hernia as one of the complications of an open appendectomy.  Dr. Kavie states that right inguinal hernia occurs three times more frequently in those patients who have undergone open appendectomy and appears to be comparing this procedure to a laproscopic appendectomy.   The second article is entitled "Right Inguinal Hernia Following Appendectomy' by Joseph Pierre Hoguet, M.D.  Dr. Hoguet lists one of the complications of an appendectomy as a right inguinal hernia.  This article refers to a McBurney incision surgical technique.  

These two articles relate to an unestablished fact, whether the Veteran's right inguinal hernia had onset during his active service.  These articles raise a reasonable possibility of substantiating his claim because, if his inguinal hernia was due to the appendectomy operation his claim would be substantiated.  Because the evidence submitted in August 2011 is new and material evidence, the claim must is reopened.  

The Board also finds that this new evidence, taken together with other evidence already of record, is sufficient to grant service connection for residuals of a right inguinal hernia.  

Well documented is that the Veteran underwent an appendectomy involving a McBurney incision less than two months prior to his separation from active service.  The medical treatise evidence received in August 2011 includes an explanation that such appendectomies are known to be a risk factor for right inguinal hernias.  This is evidence favorable to his claim.  

In July 2006 and May 2007 letters, "W.A." who identified himself as someone who served with the Veteran, reported that the Veteran complained of pain in his groin shortly after the in-service appendectomy.  

Significantly, the Veteran reported as long ago as 1981, as documented in the 1981 VA clinical record, that he experienced symptoms of his right inguinal hernia shortly after the appendectomy.  His own statement and W.A.'s statement are evidence that he experienced symptoms of his right inguinal hernia shortly after his appendectomy and during active service or very shortly after service.  This is evidence favorable to a finding that the Veteran's right inguinal hernia had onset during his active service.  

The Board has considered the February 1982 VA examination report in which the physician stated that his "feeling is that there is very little connection between the postop appendectomy scar and the herniorrhaphies."  The examiner did not provide an estimation of the probability that the Veteran's hernia had onset during service and made no reference to the Veteran's report of symptoms during service or shortly thereafter.  He did not explain his conclusion that there was "very little connection between the postop appendectomy scar and the herniorrhaphies."  The examination report contains no rational for this conclusion but consists only data and the conclusion.  As such it is entitled to no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) ("[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Given that the Veteran underwent surgery in treatment of the inguinal hernia it follows that there is, at minimum, some residual of the hernia.  Based on all of the evidence of record, the Board finds the preponderance of evidence is favorable to the Veteran's claim.  Hence, service connection for residuals of a right inguinal hernia must be granted.  The Board here makes no finding as to the extent of residuals of his right inguinal hernia but merely establishes that the criteria have been met for all residuals of his right inguinal hernia.  

ORDER

The claim of entitlement to service connection for residuals of a right inguinal hernia is reopened.  

Service connection is granted for a residuals of a right inguinal hernia.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


